Citation Nr: 0905147	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for right ankle 
osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee 
osteoarthritis with medial joint space narrowing, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Amy M.  Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia, which denied an increased rating for mild 
right ankle osteoarthritis (previously characterized as right 
ankle sprain) and left knee osteoarthritis with medial joint 
space narrowing (previously characterized as left knee 
strain).

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  Throughout the appeal period, the preponderance of the 
medical evidence does not show ankylosis in the right ankle, 
ankylosis of the subastragalar or tarsal joint, malunion of 
the Os calcis or astragalus, or astragalectomy.  

2.  Throughout the appeal period, the preponderance of the 
medical evidence does not show ankylosis of the left knee, 
recurrent subluxation or lateral instability of the knee, 
dislocated knee cartilage, removal of the knee cartilage, 
limitation of flexion or extension, or impairment of the 
tibia or fibula

 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic 
Codes 5270, 5271, 5272, 5273, 5274 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The U.S. 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In the instant case, the foregoing notice requirements were 
satisfied by September 2005 and May 2008 letters.  In 
addition to those letters, the October 2006 SOC and January 
2008 and June 2008 SSOC were issued, each of which provided 
the veteran with an additional 60 days to submit more 
evidence.  The veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2008 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, the veteran has been accorded multiple pertinent 
VA examinations.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran essentially contends that his service-connected 
right ankle and left knee conditions are more severe than the 
evaluations throughout the appeal period indicate.

Historically, the RO granted service connection for a right 
ankle sprain and a left knee strain in an August 1993 rating 
decision and assigned a 20 percent and 10 percent disability 
rating respectively.  The veteran filed a claim for an 
increased disability rating for these conditions in August 
2005. 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period. 

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion due to arthritis is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In the analytical discussion below the Board finds that a 
rating in excess of 20 percent for right ankle 
osteoarthritis, and a rating in excess of 10 percent for left 
knee osteoarthritis with medial joint space narrowing, is not 
warranted.

A.  Right Ankle 

The RO has assigned a 20 percent rating for the veteran's 
service-connected right ankle osteoarthritis under Diagnostic 
Code 5271 (pertaining to limited motion of the ankle).  There 
is no higher rating available under that Diagnostic Code.

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating or a rating separate 
from the one assigned under Diagnostic Code 5271, but finds 
that none does.  Specifically, none of the medical evidence 
of record, including the reports of October 2005 and October 
2007 VA examinations, indicate ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, malunion of 
the Os calcis or astragalus, or astragalectomy.  As such, a 
rating under Diagnostic Code 5270, 5272, 5273, or 5274 is not 
appropriate.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  

In reaching this determination, the Board has considered the 
lay evidence of record, including the hearing testimony of 
the veteran and his wife, which describes the challenges 
presented by his service-connected right ankle disability.  
However,  there is no indication in the objective record that 
the veteran's disability picture is so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  His rating contemplates his complaints.  
Furthermore, there is no evidence that he required frequent 
periods of hospitalization for the treatment of his right 
ankle disability.  Therefore, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.

Upon consideration of the medical and lay evidence of record 
reflecting the condition of the veteran's right ankle 
throughout the appeal period, the currently-assigned 20 
percent disability rating is the highest rating available to 
compensate the veteran for his service-connected right ankle 
disability.  While the Board acknowledges the difficulty of 
living with the impairment resulting from such a disability, 
we are constrained by the regulations governing the award of 
VA compensation and are bound by these guidelines.  The 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating and the 
appeal is denied.

B.  Left Knee

The RO has assigned a 10 percent rating for the veteran's 
service-connected left knee osteoarthritis with medial joint 
space narrowing under Diagnostic Code 5257 (pertaining to 
other impairment of the knee as shown by recurrent 
subluxation or lateral instability).  Under this Code, a 10 
percent evaluation is assigned for "slight" recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is assigned for "moderate" recurrent subluxation or lateral 
instability, and a 30 percent evaluation is assigned for 
"severe" recurrent subluxation or lateral instability.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 5257 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).

In the instant case, while the veteran has consistently 
reported that his left knee is painful, feels unstable, and 
gives way, the objective medical evidence does not reflect 
even slight instability.  Specifically, an October 2005 VA 
examination found him "stable to varus and valgus stress," 
and at an October 2007 VA examination, the veteran 
demonstrated "normal" medial and lateral collateral 
stability and anterior and posterior cruciate stability.  Nor 
does the evidence reflect subluxation.  

As the objective medical evidence of record does not indicate 
actual subluxation or instability in the left knee, a 
disability rating in excess of 10 percent is not warranted 
under the provisions of Diagnostic Code 5257.  The currently-
assigned 10 percent disability rating accounts for the 
provisions of 38 C.F.R. § 4.59, as 10 percent is the minimum 
compensable disability rating provided for knee impairment.  
As noted, the veteran has described left knee pain and 
instability.  Thus, his knee impairment warrants at least a 
minimal compensable rating for the joint under 38 C.F.R. 
§ 4.59.

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating or a rating separate 
from the one assigned under Diagnostic Code 5271, but finds 
that none does.  None of the medical evidence of record, 
including the reports of the October 2005 and October 2007 VA 
examinations, indicate ankylosis of the knee, dislocated 
cartilage, removal of cartilage, or impairment of the tibia 
and fibula.  As such, a rating under Diagnostic Code 5256, 
5258, 5259, or 5262 is not appropriate.  

Additionally, with respect to Diagnostic Code 5260 
(pertaining to limitation of flexion of the leg) and 
Diagnostic Code 5261 (pertaining to limitation of extension 
of the leg), the Board notes that the veteran demonstrated 
normal extension at the October 2005 and October 2007 VA 
examinations.  Further, although he had limited flexion of 
115 degrees at the October 2005 VA examination, such 
limitation of flexion does not warrant even a compensable 
rating under Diagnostic Code 5260 (which provides a 0 percent 
rating for flexion limited to 60 degrees).  Moreover, 
subsequent records do not indicate limited range of motion of 
the left knee, with the October 2007 VA examination report 
indicating extension and flexion within normal limits.  While 
the Board acknowledges that Diagnostic Code 5003 (pertaining 
to degenerative arthritis) provides for a rating of 10 
percent for noncompensable limitation of motion, here, the 
medical evidence overall indicates normal range of motion of 
the left knee throughout the appeal period.  
Further, with respect to the DeLuca criteria, the October 
2005 VA examination report indicates no pain on motion during 
clinical evaluation.  While there was pain on repetitive 
flexion and extension, there was no loss of motion.  
Likewise, the October 2007 VA examination report shows there 
was no limitation of motion due to pain, fatigue, weakness, 
lack of endurance, or incoordination with repetitive use.  

The Board acknowledges the representative's contention that 
the October 2007 VA examination did not document where pain 
set in on range of motion testing.  (See June 2008 
statement).  However, it appears the point at which pain set 
in was not recorded because there was no pain during range of 
motion testing.  There is no indication that the examiner 
simply ignored the issue of pain.  He specifically addressed 
indicators of pain, noting there was tenderness but no edema, 
effusion, weakness, redness, heat, or guarding on movements.  
In short, although the Board acknowledges that the veteran's 
left knee disability continues to present challenges in his 
daily activities, this has been contemplated in the assigned 
10 percent rating.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  The Board notes that at his September 2008 hearing, 
the veteran reported that he had missed approximately two 
weeks of work in the last twelve months as a result of his 
service-connected left knee disability.  Additionally, the 
Board acknowledges co-worker statements, submitted in 
September 2008, which describe the impact of the veteran's 
service-connected left knee disability on his employment.  
However,  there is no indication in the objective record that 
the veteran's disability picture is so exceptional or unusual 
as to render impractical the application of the regular 
schedular criteria.  His rating contemplates his complaints.  
Furthermore, there is no evidence that he required frequent 
periods of hospitalization for the treatment of his left knee 
disability.  Therefore, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating.  The benefit-of-the doubt doctrine is 
inapplicable and the appeal is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

A rating in excess of 20 percent for right ankle 
osteoarthritis is denied.

A rating in excess of 10 percent for left knee osteoarthritis 
with medial joint space narrowing is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


